DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obana et al (U.S. Patent No. 6,555,779) in view of Thomson (U.S. Patent Application Publication No. 2010/0296875).
As to Claim 1, Obana discloses an underwater repair system for cavity region of concrete panel rock-fill dam panel, comprising: a moving platform (#101), a work cabin (#105), a pressure drainage apparatus (#219), a traction apparatus (Column 3, Lines 53-58) and a positioning apparatus (#614);
The work cabin (#105) and the positioning apparatus (#614) are arranged on the moving platform, and the traction apparatus controls the movement of the moving platform on the surface of a dam concrete panel (#102); and the positioning apparatus (#614) transmits a detection position;
The work cabin (#105) is a pressure cabin with an upper closure structure (#242), the work cabin is connected to the pressure drainage apparatus (#219); the moving platform moves to a cavity region (#103), the pressure drainage apparatus starts to drain the water in the work cabin to form a partially closed waterless space inside the work cabin (#219 inserts gas to displace water in order to make it a waterless space).
However, Obana is silent about the work cabin is provided with a drill apparatus and a grouting apparatus; the drill apparatus drills the panel at the upper end of the cavity region and the grouting apparatus subsequently implements grouting to complete the repair. Thomson discloses a work 
As to Claim 2, Obana as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Obana as modified also teaches further comprising a first guide rail (Obana: Figure 9), the first guide rail is vertically fixed on the moving platform; and the work cabin is connected to the first guide rail through a connecting rod and slides along the first guide rail by the driving of a driving motor.
As to Claim 3, Obana as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Obana as modified also teaches wherein the edge of the bottom of the work cabin is made of a flexible rubber material (Obana: #208, #234); and the outer side of the flexible rubber bottom edge is provided with a flexible pressure water-stopping material (#207, #228) so as to seal the work cabin under the pressure of water.
As to Claim 4, Obana as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Obana as modified is silent about a second guide rail, wherein the drill apparatus and the grouting apparatus are arranged on the second guide rail. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a second guide rail since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.
As to Claim 5, Obana as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Obana as modified also teaches wherein the pressure drainage apparatus comprises a pneumatic pump (A pump is inherent to inject gas via #119), a pneumatic pressure tube (#119) and a one-way check valve 
As to Claim 6, Obana as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Obana as modified also teaches further comprising an imaging apparatus (#215, #216) and a lighting apparatus (#218), wherein the imaging apparatus and the lighting apparatus are arranged in the work cabin.
As to Claim 7, Obana as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Obana as modified is silent about wherein the moving platform is composed of a driving apparatus, a crawler belt, a driving wheel, a driven wheel and a device carrier; the device carrier is disposed on the crawler belt, and the driving apparatus controls the driven wheel and the driving wheel to rotate to drive the rotation of the crawler belt so as to move the device. However, examiner takes official notice that using elements like driving apparatus, a crawler belt, a driving wheel, a driven wheel and a device carrier to move elements from one point to another is known. Therefore, at the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to made the moving platform composed of a driving apparatus, a crawler belt, a driving wheel, a driven wheel and a device carrier; the device carrier is disposed on the crawler belt, and the driving apparatus controls the driven wheel and the driving wheel to rotate to drive the rotation of the crawler belt so as to move the device with the motivation of moving the device from one point to another.
As to Claim 8, Obana as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Obana as modified also teaches wherein the traction apparatus comprises a hoister and a traction cable (A hoister and traction cable in inherent to lower the moving platform underwater); the traction cable is connected to the moving platform, and the device is controlled to reciprocate up and down along the panel by the driving force of the moving platform and the traction of the hoister.
Claim 9, Obana as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Obana as modified also teaches wherein an electromagnet (#705) is provided at the bottom of the moving platform.
As to Claim 10, Obana as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Obana as modified also teaches wherein the front end of the moving platform is provided with a high-pressure cleaning nozzle (#107).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/             Primary Examiner, Art Unit 3678